DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Examiner acknowledges the reply filed 08/26/2021. Claims 135, 153 and 154 were amended. Claims 1-134 and 136 are canceled.

Claim Objections
Claims 139, 141, 145 and 146 are objected to because of the following reason:  the claims recite “an outer wall of said body”. However, claim 135, upon which the above-mentioned claims depend, already recites “a body…having an outer wall”. Thus, the claims are objected to for raising potential confusion as to whether the same outer wall is being referred to, or a different outer wall.  Appropriate correction is required.
Claim 154 is objected to because the limitation “wherein the infusion device is completely implantable in the patient's body with the infusion needle, drive unit, and any other implantable component of the infusion device, including - if present - an energy source, a control unit, a data processing device and a pump, forming an integral part of the infusion device so that the infusion device is implantable as a unitary piece” is unclear because it is not clear if the subject matter following “if present” is a required limitation, since “if present” appears to render the limitation optional in the event that such components are not present.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 137 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 137, the limitation “the self-sealing material is selected from at least one of: a polymer material, a composite material, a gel” lacks antecedent basis for the subject matter of “the self-sealing material” (this subject matter was deleted from independent claim 135 in the most recent amendment).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 135 and 137-153 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,504,785 (hereinafter “the ‘785 patent”). 
Regarding claim 135, although the claims at issue are not identical, they are not patentably distinct from each other because claim 135 of the presently claimed invention and claim 1 the ‘785 recite the same subject matter of a body, an infusion needle, a reservoir, a drive unit, an infusion needle and drive unit arranged within the body of the infusion device, wherein the drive unit further comprises an apparatus coupled to the infusion needle configured to laterally move the tip end of the infusion needle within the body of the infusion device for variation of an injection site in a patient’s body.
It is noted that claim 1 of the ‘785 patent does not explicitly recite the instantly claimed subject matter of the drive unit arranged for advancing the tip end of the infusion needle “out of the body of the infusion device” to penetrate a fibrosis surrounding the infusion device. However, since claim 1 of the ‘785 patent discloses that the drive unit advances and retracts the tip end of the infusion needle to penetrate the fibrosis surrounding the infusion device, it is understood that the tip end of the infusion needle in the ‘785 patent must be advanced out of the body of the infusion device; otherwise, it would not be able to penetrate a fibrosis surrounding the infusion device.
Regarding claim 137, the ‘785 patent claim 4 recites the same subject matter.

Regarding claim 139, the ‘785 patent claim 1 and 7 recite the same subject matter.
Regarding claim 140, the ‘785 patent claim 16 recites the same subject matter.
Regarding claim 141, the ‘785 patent claim 18 recites the same subject matter.
Regarding claim 142, the ‘785 patent claim 20 recites the same subject matter.
Regarding claim 143, the ‘785 patent claim 21 recites the same subject matter.
Regarding claim 144, the ‘785 patent claim 22 recites the same subject matter.
Regarding claim 145, the ‘785 patent claim 77 recites the same subject matter.
Regarding claim 146, the ‘785 patent claim 26 recites the same subject matter.
Regarding claim 147, the ‘785 patent claim 75 recites the same subject matter.
Regarding claim 148, the ‘785 patent claim 46 recites the same subject matter.
Regarding claim 149, the ‘785 patent claim 47 recites the same subject matter.
Regarding claim 150, the ‘785 patent claim 48 recites the same subject matter.
Regarding claims 151 and 152, the ‘785 patent claim 52 recites the same subject matter.
Regarding claim 153, although the claims at issue are not identical, they are not patentably distinct from each other because claim 153 of the presently claimed invention and claim 1 the ‘785 recite the same subject matter of a body, an infusion needle, drive unit, an infusion needle, and wherein the drive unit further comprises an apparatus coupled to the infusion needle configured to laterally move the tip end of the 
It is noted that the ‘785 patent claim 1 does not explicitly recite the instantly claimed subject matter of “wherein the infusion device is completely implantable in the patient's body with the infusion needle, drive unit, and any other implantable component of the infusion device, including - if present - an energy source, a control unit, a data processing device and a pump, forming an integral part of the infusion device so that the infusion device is implantable as a unitary piece.”
However, ‘785 patent claim 1 that the infusion device is implantable in the patient’s body (see preamble); the claim also recites that the body, the infusion needle and the drive unit are also implantable in the body. However, instant claim 153 does not require “an energy source, a control unit, a data processing device and a pump”, these features are not given patentable weight. The limitation is written in terms of what may happen “if” such devices are “present”.

Claim 154 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,504,785 in view of Iddan (U.S. Pub. 2004/0176664 A1).
Regarding claim 154, although the claims at issue are not identical, they are not patentably distinct from each other because claim 154 of the presently claimed invention and claim 1 the ‘785 recite the same subject matter of a body, an infusion needle, drive unit, an infusion needle, and wherein the drive unit further comprises an apparatus coupled to the infusion needle configured to laterally move the tip end of the 
It is noted that the ‘785 patent claim 1 does not explicitly recite the instantly claimed subject matter “wherein the infusion device further comprises a holder connected to the infusion device and designed for securing a blood vessel or gastro-intestinal or urinary tract to the infusion device.”
Iddan discloses an infusion device 200 (Fig. 1B) implantable in a patient's body, the infusion device comprising: a body, e.g., 201 (Fig. 1B) designed for implantation in the patient's body and having an outer wall, an infusion needle 102, 214A, 214B, 30, 400, 500 (Figs. 1-4) disposed within the body of the infusion device and having a tip end, a reservoir, e.g., 210A, 210B, 210C (Fig. 1C) designed for implantation in the patient's body along with the body of the infusion device and coupled to the infusion needle, and a drive unit (described broadly in para [0008] and paras [0044]-[0051] which include a controller and various driving components such as wires, actuators, etc.) coupled to the infusion needle and arranged for advancing the tip end of the infusion needle to penetrate any fibrosis surrounding the infusion device, when the device is implanted in a patient's body.
Iddan further discloses a holder connected to the infusion device for securing a blood vessel or gastro-intestinal or urinary tract to the infusion device (e.g., proboscises/arms which are used to push the device against lumen walls or other structures or grasping lumen walls or other structures which are understood to be capable of holding a blood vessel, gastrointestinal or a urinary tract; see Iddan at para [0068]).
A skilled artisan would have found it obvious at the time of the invention to modify the invention of the ‘785 patent according to the teaching in Iddan, in order to grasp and stably hold the device within the desired treatment area.

Response to Arguments
Applicant's arguments filed 08/26/2021 have been fully considered and are persuasive; however, a new grounds of rejection has been applied (above) as necessitated by the claim amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
12/03/2021